INTELLECTUAL PROPERTY CONTRIBUTION AND ASSIGNMENT AGREEMENT

This Intellectual Property Contribution and Assignment Agreement (the
“Agreement”) is executed as of January 27, 2015 and made retroactively effective
as of October 29, 2014 by and between World Media & Technology Corp. (formerly
Halton Universal Brands, Inc.) (the “Company”), and World Global Assets Pte.
Ltd. (the “Assignor”).  

1.     Intellectual Property Assignment. The Assignor hereby assigns to the
Company, its successors and assigns, for good and sufficient consideration in
connection with execution of the Purchase and Intercompany Contribution
Agreement (PICA) and the Stock Purchase Agreements, as defined in the PICA,
dated October 29, 2014, the entire right, title and interest in and to any and
all of the following that exist as of the date hereof: (a) ‘SPACE’ Intellectual
Property (as defined below and in Exhibit A) relating to the Company (b) any and
all Intellectual Property Rights claiming or covering such Intellectual Property
and (c) any and all causes of action that may have accrued to the undersigned in
connection with such Intellectual Property and/or Intellectual Property Rights.
 Assignor further agrees to execute and deliver the Assignment of patents and
patent applications as attached hereto as Exhibit B (if applicable).

2.     Intellectual Property Definition. “Intellectual Property” means any and
all intellectual property and tangible embodiments thereof, including without
limitation inventions, discoveries, designs, specifications, developments,
methods, modifications, improvements, processes, know-how, show-how, techniques,
algorithms, databases, computer software and code (including software and
firmware listings, assemblers, applets, compilers, source code, object code, net
lists, design tools, user interfaces, application programming interfaces,
protocols, formats, documentation, annotations, comments, data, data structures,
databases, data collections, system build software and instructions), mask
works, formulae, techniques, supplier and customer lists, trade secrets,
graphics or images, text, audio or visual works, materials that document design
or design processes, or that document research or testing, schematics, diagrams,
product specifications and other works of authorship.

3.     Intellectual Property Rights Definition. “Intellectual Property Rights”
means, collectively, all rights in, to and under patents, trade secret rights,
copyrights, trademarks, service marks, trade dress and similar rights of any
type under the laws of any governmental authority, including without limitation,
all applications and registrations relating to the foregoing.




4.     Prior Inventions. The Assignor has listed in Exhibit C all inventions,
original works of authorship, developments, improvements, and trade secrets
which were made by the Assignor prior to the date hereof, (collectively, the
“Prior Inventions”), which belong to the Assignor, which relate to the Company’s
proposed or current business, products or research and development, and which
are not being assigned to the Company; or, if no such list is attached, the
Assignor represents that there are no such inventions.  In the event that any
Prior Inventions are listed on Exhibit C, the Assignor hereby grants to Company
a present, non-exclusive, royalty free, irrevocable, perpetual, world-wide
license to make, have made, sublicense, modify, use and sell such Prior
Invention as part of or in connection with the Company’s products and technology
currently under development or in production.  

5.     Further Assurances. The Purchaser agrees to execute any and all papers
and documents, and take such other actions as are reasonably requested by the
Company, to evidence, perfect, defend the foregoing assignment and fully
implement the Company’s proprietary rights in the subject matter assigned
hereunder, such as obtaining and enforcing copyrights, patents or trademarks and
to fully cooperate in the prosecution, enforcement and defense of such
proprietary rights.  The Purchaser further agrees that if the Company is unable,
for any reason, to secure signatures to apply for or to pursue any application
for any patent, copyright, trademark or other proprietary right covering any
Intellectual Property assigned to the Company above, then the Purchaser hereby
irrevocably designates and appoints the Company its duly authorized officers and
agents as the Purchaser’s agent and attorney-in-fact, to act for and in the
Purchaser’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, trademarks and other registrations thereon with the same
legal force and effect as if executed by the Purchaser.  

6.     Representations and Covenants. The Assignor represents and warrants that
(i) the Assignor is the owner of the entire right, title and interest in and to
the Intellectual Property, (ii) the Assignor has the sole right and authority to
enter into this Agreement and grant the rights hereunder, (iii) the Purchaser
has not previously granted any rights or licenses in the Intellectual Property,
(iv) the Purchaser does not own or have the right to license any other
Intellectual Property that is related to the conduct of the Company’s business,
(v) the Assignor is not obligated under any consulting agreement, employment
agreement, or other agreement or




obligation that conflicts with, or would prevent the Assignor from fully
performing the Assignor’s obligations under, this Agreement and the Assignor
shall not enter into any such agreement or obligation during the period of the
Assignor’s employment by the Company; (vi) there is no action, investigation, or
proceeding pending or threatened, or any basis for any of the foregoing known to
the Assignor, involving the Assignor’s prior employment, the Assignor’s prior
work for third parties as an independent contractor, or the Assignor’s use of
any information or Inventions of any former employer or third party; and (c) the
performance of the Assignor’s duties under this Agreement and the Assignor’s
duties with the Company will not breach, or constitute a default under, any
agreement to which the Assignor bound, including any agreement limiting the use
or disclosure of proprietary information acquired prior to the Assignor’s
employment with the Company.     

7.     Governing Law. This Agreement and actions taken hereunder shall be
governed by, and construed in accordance with the laws of Singapore applied
without regard to conflict of law principles.

8.     Miscellaneous. This Agreement, including the exhibits, schedules, and
other documents and instruments referred to herein, embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.  If any
one or more provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.  The terms and
provisions of this Agreement may be modified or amended only by written
agreement executed by all parties hereto.




*****  Signature Page to Follow *****




 IN WITNESS WHEREOF, the undersigned has caused this Intellectual Property
Contribution and Assignment Agreement to be executed.

World Media & Technology Corp. (Formerly Halton Universal Brands, Inc.)





By:

/s/ Fabio Galdi
Name:                    Fabio Galdi
Title:                    President

Accepted and Agreed:

ASSIGNOR: World Global Assets Pte. Ltd.


/s/ Gabrielle Galdi
Gabrielle Galdi, President

World Global Assets Pte. Ltd.


 

 





